DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because there is a typographical error in the last line of the abstract. “Salts” should be “slats” Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Grammar: 
Page 1, lines 9-10 of the specification contains the phrase “The conventional smart window blinds are cooperated with electronic devices to be activated.” This is grammatically incorrect. 
Page 1, line 11 of the specification contains the phrase “to let the users be acknowledged it is time to get up.” This is grammatically incorrect.
Page 1, line 12 of the specification contains the phrase “provides the users many convenient way” This is grammatically incorrect and should be corrected to “provides the users a convenient way” or “provides the users many convenient ways” depending on the applicant’s intent.
Page 1, lines 15-16 of the specification contains the phrase “the motorized blinds cannot be functioned.” This is grammatically incorrect and should read “the motorized blinds cannot function.”  
The above are non-limiting examples. The applicant must find and fix all similar issues.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/ 039,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although different terminology is used, they are different terms meaning the same thing. “control device” is understood to be equivalent to “driving device.”; also, the power supply powering a motor and the power supply being electrically connected to the motor is understood to be equivalent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 17/ 039,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 3 is completely encompassed by the scope of reference claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/ 039,743 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because having a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/ 039,743 in view of PG Pub. US 2017/0260806 A1 – Adams et al., hereinafter Adams. 
Regarding Claim 2. 
Copending Application No. 17/ 039,743  teaches all limitations claimed in claim 1.
Copending Application No. 17/ 039,743  does not teach, wherein the control device includes a detection unit which detects voltages of the power supply, when the voltage of the power supply is lower than a pre-set value, the detection unit sends a signal to the motor to lower the slats. 
However, Adams teaches the control device includes a detection unit which detects voltages of the power supply, when the voltage of the power supply is lower than a pre-set value, the detection unit sends a signal to the motor to raise the slats. (Paragraph [0015] According to one embodiment of the present invention, the motor drive unit is operable to monitor the state of charge of the battery and when the state of charge is reduced below a first predetermined threshold to operate the motor at a reduced motor speed. According to another embodiment of the present invention, the motor drive unit is operable to determine when the magnitude of the voltage is getting low and to reserve enough energy in the battery to allow for at least one additional movement of the covering material to the fully-open position.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window covering of copending Application No. 17/ 039,743 closed is an obvious engineering choice.
This is a provisional nonstatutory double patenting rejection.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/ 039,743 in view of PG Pub. US 2016/0258213 – Cavarec et al., hereinafter Cavarec. 

Regarding Claim 4. 
Claim 5 of copending Application No. 17/ 039,743 teaches all limitations claimed in claim 1.
However, Cavarec teaches the control device includes an angle detection member which is located in the motor, the angle detection member detects rotational position and speed of the motor to angularly control the slats. (Paragraph [0047]; the control circuit 32 controls both gear motors 28 in the desired direction, while maintaining at each instant the horizontality of the longitudinal reference axis 20 of the load bar 12. This is achieved by the synchronization means adapted for controlling the angle of rotation and/or the speed of rotation of the output shafts of both gear motors)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of copending Application No. 17/ 039,743 with the angle detection member of Cavarec. One of ordinary skill in the art would have been motivated to make this modification in order to ensure leveling of the bottom rail when deployed.
This is a provisional nonstatutory double patenting rejection.


Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/ 039,743 in view of Caravec.
 Claim 8 of copending Application No. 17/ 039,743 does not teach a power supply, the power supply powering the motor.
However, Caravec teaches a power supply (Fig 3, 40), the power supply powering the motor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the window blind of claim 8 of copending Application No. 17/ 039,743 with the power supply of Caravec. One of ordinary skill in the art would have been motivated to make this modification in order to ensure the appropriate voltage/current is supplied to an electric motor.
	This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2016/0258213 – Cavarec et al., hereinafter Cavarec.

Regarding Claim 1. 
Cavarec teaches a motorized window blind (Fig 3) comprising: 
a top rail (Fig 3, 16; Paragraph [0044] recites frame 16, which is a structural member or support); 
    PNG
    media_image1.png
    538
    776
    media_image1.png
    Greyscale

a bottom rail (Fig 3, 18); 
a plurality of slats (Fig 3, 14) assembled between the top rail and the bottom rail, and 
a control device (consisting here of all elements contained in the bottom rail) received in the bottom rail and including a transmission unit (Fig 3, 26), a motor (Fig 3, 28), a first cord, a second cord (Fig 3, 30) and a power supply (Fig 3, 40), the power supply powering the motor, the motor connected to the transmission unit, a first end of each of the first and second cords connected to the transmission second end of each of the first and second cords extending through the slats and connected to the top rail, the transmission unit being driven by the motor to lift and lower the slats.

Regarding Claim 3. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the power supply includes at least one battery (Fig 3, 40).

Regarding Claim 4. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the control device includes an angle detection member which is located in the motor, the angle detection member detects rotational position and speed of the motor to angularly control the slats. (Paragraph [0047]; the control circuit 32 controls both gear motors 28 in the desired direction, while maintaining at each instant the horizontality of the longitudinal reference axis 20 of the load bar 12. This is achieved by the synchronization means adapted for controlling the angle of rotation and/or the speed of rotation of the output shafts of both gear motors)

Regarding Claim 5. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the motor includes a wireless receiver which is adapted to receive signals from a mobile device or a controller to control the slats. (Paragraph [0047]; The control circuit 32 also includes an interface for communicating with a wired or wireless remote control (not shown).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarec in view of PG Pub. US 2017/0260806 A1 – Adams et al., hereinafter Adams.

Regarding Claim 2. 
Cavarec teaches all limitations claimed in claim 1.
Cavarec does not teach, wherein the control device includes a detection unit which detects voltages of the power supply, when the voltage of the power supply is lower than a pre-set value, the detection unit sends a signal to the motor to lower the slats. 
However, Adams teaches the control device includes a detection unit which detects voltages of the power supply, when the voltage of the power supply is lower than a pre-set value, the detection unit sends a signal to the motor to raise the slats. (Paragraph [0015] According to one embodiment of the present invention, the motor drive unit is operable to monitor the state of charge of the battery and when the state of charge is reduced below a first predetermined threshold to operate the motor at a reduced motor speed. According to another embodiment of the present invention, the motor drive unit is operable to determine when the magnitude of the voltage is getting low and to reserve enough energy in the battery to allow for at least one additional movement of the covering material to the fully-open position.)
closed is an obvious engineering choice.
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarec in view of PG Pub. US 2005/0072635 – Toti and PG Pub US 2017/0211321 – Chen et al., hereinafter Chen.

Regarding Claim 6. 
Cavarec teaches all limitations claimed in claim 1.
Furthermore, Cavarec teaches the transmission unit includes a box (Fig 3, 18), a first member (Fig 3, 26) and a second member (Fig 3, 26), the first member and the second member are received in the box, the motor includes a shaft (See annotated Fig 3) which is connected with a driving gear (Paragraph [0049]; Gear motor), the first member includes at least one first spool (Fig 3, 26), the second member includes at least one second spool (Fig 3, 26), the first cord (Fig 3, 30)is wound to the first spool and extends through the slats and is connected to the top rail, the second cord (Fig 3, 30) is wound to the second spool and extends through the slats and is connected to the top rail.

    PNG
    media_image2.png
    428
    860
    media_image2.png
    Greyscale

Cavarec does not teach a passive member, the passive member being received in the box, the passive member includes a bevel gear and a main gear which is co-axially formed with the bevel gear, the driving gear is engaged with the bevel gear so as to drive the passive member, the main gear is located beneath the bevel gear, the first member includes at least one first gear, the second member includes at least one second gear, the at least one first gear of the first member is engaged with the main gear of the passive member so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member, the at least one second gear of the second member is engaged with the at least one first gear of the first member, the first member rotates the second member to rotate in a rotational direction opposite to a rotational direction of the first member,
However, Toti teaches a passive member, the passive member being received in the box, the passive member includes a bevel gear (Fig 53, 60) and a main gear (Fig 53, 186) which is co-axially formed with the bevel gear, the driving gear is engaged with the bevel gear so as to drive the passive member, the main gear is located beneath the bevel gear, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear train of Cavarec with the passive member of Toti. One 
	As applied, the combination does not teach the first member includes at least one first gear, the second member includes at least one second gear, the at least one first gear of the first member is engaged with the main gear of the passive member so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member, the at least one second gear of the second member is engaged with the at least one first gear of the first member, the first member rotates the second member to rotate in a rotational direction opposite to a rotational direction of the first member.
However, Chen teaches the first member includes at least one first gear (Fig 47, 1021), the second member includes at least one second gear (Fig 47, 1021), the at least one first gear of the first member is engaged with the main gear of the passive member (Fig 47, 1012) so as to rotate the first member in a rotational direction opposite to a rotational direction of the passive member, the at least one second gear of the second member is engaged with the at least one first gear of the first member, the first member rotates the second member to rotate in a rotational direction opposite to a rotational direction of the first member,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination  with the gears of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a positive interlock between the spools in order to ensure a smooth and equal payout of the first cord and second cord.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Discloses a wirelessly controlled blind system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.W.H./Examiner, Art Unit 3634